                                      Case 2:19-cv-02057-TLN-DB Document 14 Filed 07/07/20 Page 1 of 1


                               1
                               2
                               3
                               4
                               5
                               6                           UNITED STATES DISTRICT COURT

                               7                          EASTERN DISTRICT OF CALIFORNIA
                               8
                                    MARIE-NICOLE LAPEYRADE,                     CASE NO: 2:19-cv-02057-TLN-DB
                               9
                                                  Plaintiff,
                               10
                                            vs.                                 ORDER GRANTING
                               11                                               STIPULATION TO CONTINUE
                                    UNUM LIFE INSURANCE                         PRE-TRIAL DATES
                               12   COMPANY OF AMERICA,
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street




                                                  Defendant.
       (818) 886 2525




                               14
                               15           The Court having considered the Stipulation between the Parties to continue
                               16   the pre-trial dates and good cause appearing therefor, hereby orders that the existing
                               17   pretrial dates are continued as set forth below:
                               18   Event                            Current Date              New Date
                               19   Discovery cutoff date:           August 7, 2020            April 12, 2021
                               20   Disclosure of Initial Experts:   October 6, 2020           June 14, 2021
                               21   Disclosure of Supplemental
                               22           Experts:                 December 5, 2020          July 12, 2021
                               23   Motion cutoff date:              June 3, 2021              January 10, 2022
                               24
                                    DATED: July 7, 2020
                               25
                               26
                                                                                         Troy L. Nunley
                               27                                                        United States District Judge
                               28
                                                                            1
                                                               ORDER GRANTING STIPULATION
                                                               TO CONTINUE PRE-TRIAL DATES
